DETAILED ACTION
	This action is a response to the filing on 3/3/2022. Examiner acknowledges the amendments made to claims 1-3, 5, 6, and 9-13 and the cancellation of claim 4.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments have overcome the previous 112 rejections but have introduced new 112 rejections. 
Applicant's arguments filed 3/3/2022 have been fully considered but they are not persuasive. Applicant’s amendments amend the limitation in a manner that still reads on the prior art as detailed below. The amendment to the isolating step in claim 1 would still be met by Young because it is attached to something else besides the vagina and the attachment would be considered as exterior the space between the first leg portion and the second leg portion.

Claim Objections
Claims 2 and 3 are objected to because of the following informalities: 
In claim 2, line 4, “isolating the second end of the head section…comprises” should be – wherein isolating the second end of the head section…comprises--.
In claim 3, line 7, “isolating the second end of the head section…comprises” should be – wherein isolating the second end of the head section…comprises--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “a first connector” in line 2. It is not clear if this is the same or different than “a connector” mentioned in line 5 of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0108894 (Young et al., hereinafter Young). 
In regards to claim 1, Young discloses an implant used in pelvic organ prolapse repair and its method of use. Paragraphs 65-66 and figure 9 show a support and its method of use. 
[AltContent: textbox (First end)][AltContent: textbox (Second end)][AltContent: textbox (Connector)][AltContent: rect][AltContent: rect][AltContent: textbox (Vaginal Cuff Section)][AltContent: rect][AltContent: textbox (Space)][AltContent: textbox (Second leg portion)][AltContent: textbox (First leg portion)][AltContent: textbox (Head Section)]
    PNG
    media_image1.png
    756
    474
    media_image1.png
    Greyscale

Young describes a sacrocolpopexy support comprising a head section (907b, 901b, and 903b) connected to a vaginal cuff section (907a, 901a, 903a, 909), with the vaginal cuff section having a first leg portion (901a) folded onto a second leg portion (903a) to define a space between the first leg portion and the second leg portion, and a connector (905) secured to the first leg portion, the second leg portion, and a head section with a first end (901b) and a second end (903b) to isolate the second end of the head section outside of the space between the first leg portion and the second leg portion.
Young describes obtaining the aforementioned sacrocolpopexy support; and supporting the vagina by A) implanting the sacrocolpopexy support and locating an exterior surface of the vagina within the space between the first leg portion and the second leg portion of the vaginal cuff section, and B) securing the head section of the sacrocolpopexy support to one of a ligament and a sacrum and isolating the second end of the head section of the sacrocolpopexy support from contact with tissue of the vagina (see paragraph 66 – 901b and 903b are secured to other points within the cavity to suspend the organ, which isolates the second end of the head section from contact with vaginal tissue and would place the second end of the head section exteriof to the space between the first and second leg portions).
In regards to claim 7 and 8, Young discloses the limitation of claim 1. In addition, the vagina would be on the anterior portion of the leg portions and the presence of the connector being attached to the posterior side of the leg portion with the head section being secured to the ligament would reduce the possibility of/prevent the head section from rubbing against the exterior surface of the vagina because the connector and the leg portions keeps the head section separate from the exterior surface of the vagina. 
In regards to claim 9, Young discloses the limitations of claim 1. In addition, the vagina would be on the anterior portion of the leg portions and the presence of the connector being attached to the posterior side of the leg portion with the head section being secured to the ligament would isolate the head section away from the exterior surface of the vagina because the connector and the leg portions keeps the head section separate from the exterior surface of the vagina. 
While Young does not explicitly state that the sections have different weights, Young does state that the flaps are made of the same material (single density mesh). Because the term “section” has arbitrary boundaries, one can define the head section to include a portion of the bridge region (905) and 903b and 901b, which would make the head section bigger and weigh more than the vaginal cuff section, which is defined as 903a and 901a. Thus, the support would have a vaginal cuff section having a first weight basis and a head section with a second weight basis that is heavier and larger than the first basis weight.
In regards to claim 13, Young discloses the limitations of claim 1. In addition, paragraphs 34 and 66 state that the flaps (first and second leg portions) can be attached by suturing to the walls of the vagina. Because the flap is secured to suspend a prolapsed organ, in this case the vagina, the flaps would be secured to the exterior surface of the vagina.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0108894 (Young et al., hereinafter Young). 
In regards to claims 5 and 6, Young discloses the limitations of claim 1. Young further shows the presence of a centerline indicator printed on the first and second leg portions (909). In addition, paragraphs 34 and 66 state that the flaps (first and second leg portions) can be attached by suturing to the walls of the vagina. Because the flap is secured to suspend a prolapsed organ, in this case the vagina, the flaps would be secured to the exterior surface of the vagina.
While the step of orienting/centering the line relative to the exterior surface of the vagina is not actively stated, paragraphs 62-69 describe figures with the centerline indicator. Young states that the centerline indicator (709) and hash marks (720) are used as a visual reference for the healthcare provider to determine how much of the flaps to trim in order to fit the implant to the patient. The fitting would require orienting/centering the centerline relative to the exterior surface of the vagina when the procedure is performed with the method stated in paragraphs 34 and 66. Note that the claim does not state specifics of the orienting or centering, only that it is performed relative to the exterior surface of the vagina.
Thus it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the method disclosed by Young to include the step of centering/orienting a centerline relative to the exterior surface of the vagina because such a step would be required for fitting an implant to a patient when the implant is used to support a vagina. 

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0108894 (Young et al.) as applied to claim 1 above, and further in view of US 2002/0028980 (Thierfelder et al., hereinafter Thierfelder).
In regards to claims 10-12 Young discloses the limitations of claim 1 but does not explicitly state the securing method of the head section to the ligament or sacrum. In a related area, Thierfelder discloses implantable articles used to treat pelvic floor disorders. Paragraphs 69-70 state several securement methods used in the art which include tacks, sutures, and staples. Thus it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the method of Young to use sutures, staples, or tacks to secure the head section to a ligament or sacrum as taught by Thierfelder because they are commonly known securement methods for implantable articles used in pelvic floor disorders and would produce the same result of securing the implantable article to a desired location.

Allowable Subject Matter
Claims 2-3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In regards to claim 2, the prior art of record does not teach or suggest a method, as claimed by Applicant, wherein the sacrocolpopexy support comprises a first and second connector with the first connector secured to the first leg portion, the second leg portion, and the head section and isolating the second end of the head section of the sacrocolpopexy support from contact with tissue of the vagina comprises not coupling the second connector to the head section thereby separating the second end of the head section from the sensitive tissue of the vagina.
In regards to claim 3, the prior art of record does not teach or suggest a method, as claimed by Applicant, wherein the vaginal cuff section comprises a single integrated material with the first leg portion folded with the second leg portion with a connector connecting the first leg portion to the second leg portion and forming a closed space between the first leg portion and the second leg portion, locating the exterior surface of the vagina within the closed space, and isolating the second end of the head section of the sacrocolpopexy support from contact with tissue of the vagina comprises locating an entirety of the second end of the head section outside the closed space.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791     

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791